Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 2014/0070924 A1), and further in view of Lamel (US 4,001,773 A) and Lovelass (US 2018/0318999 A1).
Regarding claims 1, 4, and 6, Wenger teaches a communication facility for an electric power tool comprising;
an electric motor of the electric power tool [abstract a power tool having an electric motor; 0025 In an example scenario, a power drill may be known to produce sounds in a given frequency range, the system 100 can identify the type of the power tool 150 as the power drill if the captured sound data includes a spike within the given frequency range. In another example scenario, the captured sound data may include voice commands that the user may have spoken ( e.g. "drill ON"), the system 100 may identify the type of the power tool 150 as the known type if the captured sound data includes a particular phrase];
a control unit of the electric power tool [0031 power tool 250 include a controller 252], the control unit being configured to receive data and operate the electric motor [0031 Components 
a microphone of a mobile or stationary device [0041 usage attachment includes a vibration sensor #302…microphone #378; 0044 The usage attachment 102 selectively transmits the measured usage characteristics to a mobile phone 196 and the mobile phone 196 transmits the usage characteristics to a server 198. Alternatively, the usage attachment 102 transmits the measured usage characteristics directly to the server 198."], the mobile or stationary device being configured to receive the acoustic signal generated by the electric actuator in a non-contact wireless manner using the microphone [0025 "In another example embodiment, the sensor includes a microphone that captures sounds data."; 0030 "FIG. 1B is a diagram illustrating another example system 100' in which a power tool 150' communicates with the mobile phone 196 and/or the server 198."].
Wenger teaches exchanging sound data by microphone between a power tool and usage attachment/mobile phone [0064 The tool usage module 716 may determine the power tool switch ON time (at 908) by comparing the vibration data with predetermined vibration data that corresponds with the power tool being switched ON.], and yet does not explicitly teach … however Lamel teaches encod[ing] the data and decod[ing] the acoustic signal to recover the data [abstract “drill tool…drill string by drilling operations as a "carrier" propagated there along to be modulated by the information to be transmitted. In the drilling of wells, the action of the drill tool on the bottom of the bore hole creates acoustic noise within the drill string. … inherently generated noise 
It would have been obvious to combine sound/vibration data transmission of Wenger used to monitor usage of the power tool, with the encoding/decoding of data by acoustic carrier as taught by Lamel so that information may be modulated onto an existing acoustic carrier produced already by operating the drill tool (Lamel) [abstract].
Wenger does not explicitly teach … and yet Lovelass teaches causing the electric motor to vibrate without rotation [abstract controller interrupt torque to the output spindle; 0048 microcontroller; 0057 pulse width modulation (PWM); 0084 By driving the motor back and forth quickly between clockwise and counter-clockwise, the motor can be used to generate a vibration of the housing which is perceptible to the tool operator. The magnitude of a vibration is dictated by a ratio of on time to off time; whereas, the frequency of a vibration is dictated by the time span between vibrations. The duty cycle of the signal delivered to the motor is set (e.g., 10%) so that the signal does not cause the chuck to rotate.].

Regarding claim 2, Wenger also teaches the communication system as claimed in claim 1, characterized in that wherein the control unit has power electronics, having with at least one switching element, in particular power semiconductor switch, that is can be actuated electrically actuatable [fig. 2 shows h-bridge driver and h-bridge configuration for transistors; 0032 "If there are two or more switches 266, the switches 266 are arranged electrically in parallel with each other such that only one of the switches 266 needs to be actuated to power on the power tool 250."].
Regarding claim 5, Wenger also teaches the electric tool system as claimed in claim 4, characterized in that wherein the mobile or stationary facility is a mobile computer or a mobile telephone [claim 18 usage attachment contains a controller].
Regarding claim 7, Wenger as modified by Lovelass teaches the method as claimed in claim 6, the operating the electric actuator further comprising: operating the electric actuator such that the electric actuator generates the acoustic signal without actuation [0057; 0084].
Regarding claim 8, Wenger as modified by Lovelass teaches the method as claimed in claim 6, wherein the electric actuator is an electric motor, the operating the electric actuator further comprising: operating the electric motor such that the electric motor generates the acoustic signal without at least one of torque and rotation [0057; 0084].
Regarding claim 9, Wenger as modified by Lovelass teaches the method as claimed in claim 6, characterized in that operating the electric actuator using pulse-width modulation [0057; 0084].
Regarding claim 10, Wegner also teaches the communication system as claimed in claim 2, wherein the at least one switching element includes a power semiconductor switch [fig. 2 shows h-bridge driver and h-bridge configuration for transistors].
Regarding claim 11, Wegner also teaches the electric tool system as claimed in claim 4, wherein the electric power tool is a hand-held power tool [#102 power drill/driver/tool].

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Section 103 Grounds of Rejection 
In the Office Action, claims 1-2 and 4-11 were rejected under 35 U.S.C. §103 as being allegedly unpatentable over Wenger in view of Lamel and Lovelass. As will be discussed below in detail, the proposed combinations do not arrive at the limitations of the respective claims because the references do not teach at least one limitation of each claim. 
A. The proposed combination fails to arrive at generating an acoustic signal that encodes the data without rotation of the electric motor and decoding the acoustic signal to recover the data. 
Wenger in view of Lamel and Lovelass fails to teach "the control unit being configured to receive data and operate the electric motor to generate an acoustic signal that encodes the data [...]" and "the mobile or stationary device being configured to receive the acoustic signal generated by the electric motor in a non-contact wireless manner using the microphone and decode the acoustic signal to recover the data." Particularly, as best understood, the Office admits that Wenger does not teach generating an acoustic signal that encodes the data and decoding the acoustic signal to recover the data (Office Action at pg. 4). Instead, the Office points to the disclosure of Lamel. 

i. Lamel fails to teach receiving an acoustic signal generated by the electric motor in a non-contact wireless manner. 
Lamel discloses a drilling platform 28 having an acoustic communication system 10 that transmits information through a subsurface pipe/drill string 12 of the drilling platform 28 for monitoring selected drilling parameters in the vicinity of the drill bit. (Lamel at col. 5, In. 14-45 and col. 6, In. 18-23). Sensors 65 within a drill collar 63 sense the drilling parameters and provide signals representing the drilling parameters to a modulating means 20 (col. 6, In. 30-34). The modulating means 20 modulates acoustic waves induced in the subsurface pipe/drill string 12 by the rotating a drill bit 64a with a telemetric signal containing information representing all of the monitored drilling parameters (col. 6, In. 35-40). 
 
However, Lamel fails to teach receiving the telemetric signal and/or acoustic waves generated by the modulating means 20 in a non-contact wireless manner. Instead, the modulated waves travel up the pipe/string 12 to a surface signal-receiving station 16 where the waves are demodulated by a receiving means 24 to recover the transmitted drilling parameter information (col. 6, In. 40-44). 
a. The Office's response to our arguments is not persuasive. 
In response to our arguments in this respect, the Office notes that Wenger discloses capturing sound data by microphone (Office Action at pg. 7). However, the microphone that captures sounds data is part of the usage attachment 102, which is coupled to the power tool 150 (col. 2, In. 29-31 and col. 3, In. 18-19). Accordingly, the microphone of Wenger is not a microphone of "a mobile or stationary device" that communicates with the power tool 150 (i.e., the mobile phone 196 of Wenger) 
The Examiner disagrees because vibrations traveling through an intermediate medium could also be said to be detected in a non-contact wireless manner. It is not considered that this phrasing is synonymous with air. And certainly the structure implied to be a microphone is taught by the cited art.

ii. Even if there was motivation to do so, it would not have been obvious how to modify the power tool of Wenger to utilize the communication technique of Lamel. 
Lamel discloses communication technique that relies on the subsurface pipe/drill string 12 as a medium for conducting torsional acoustic vibrations, which are measured by a torsional wave transducer 66. However, Lamel does not provide sufficient teachings to modify the power tool 250 of Wenger to utilize this communication technique. Particularly, the power tool 250 of Wenger does not have a medium for conducting torsional acoustic vibrations. 
 The Examiner disagrees because it could be envisioned that the power tool and the mobile device microphone are both resting on a workbench and communication is conducted by vibration.
 
iii. Lovelass fails to teach generating an acoustic signal that encodes data. 
Lovelass discloses a portable hand-held power tool which in one form is a drill driver 10 (Lovelass at par. 0044). In one embodiment, to simulate the electronic clutching function, the user may be provided with haptic feedback (par. 0084). By driving the motor back and forth quickly between clockwise and counter-clockwise, the motor can be used to generate a vibration of the housing which is perceptible to the tool operator (par. 0084). The magnitude of a vibration is dictated by a ratio of on time to off time; whereas, the frequency of a vibration is dictated by the time span between vibrations (par. 0084). The duty cycle of the signal delivered to the motor is set (e.g., 10%) so that the signal does not cause the chuck to rotate (par. 0084). Operation of the tool is terminated after providing haptic feedback for a short period of time (par. 0084). However, although a similar mechanism is being used, Lovelass clearly does not teach operating the motor to vibrate in this manner to generate an acoustic signal that encodes data. 
a. The Office's response to our arguments is not persuasive. 
In response to our arguments in this respect, the Office notes that "a recitation of the 
intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim." (Office Action at pg. 10). 
While it is true that the motor of Loveless could generate an acoustic signal that encodes data and doing so would not require any structural difference in the motor, Loveless nevertheless fails to teach that the motor controller of the portable hand-held power tool is configured to operate the motor. Particularly, when an apparatus claim uses functional language, the apparatus must be "capable of' performing the recited function without further programming or modification (Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1380 (Fed. Cir. 2011) (discussing Microprocessor Enhancement Corp. v. Texas Instruments, Inc., 520 F.3d 1367 (Fed. Cir. 2008))). However, it is clear that the motor controller would need to be reprogrammed to operate the motor to generate an acoustic signal that encodes data, which is a structural difference in the motor controller. Accordingly, Loveless fails to arrive at the "the control unit," as claimed. 
For at least the reasons stated above, the proposed combination of Wenger, Lamel, and Lovelass does not teach all of the limitations of claim 1 and, as a consequence, fails to arrive at the limitations of claim 1. Therefore, the proposed combination of Wenger, Lamel, and Lovelass cannot form the basis for a § 103 rejection, and the rejection of the claim should be withdrawn. 
	The Examiner disagrees because Lovelass teaches pulse width modulation (PWM) for controlling the spindle by microcontroller [0057] and modulation is commonly recognized as a way of encoding data as described by Lamel [abstract]. Therefore the combination of the art teaches appears to teach the claimed invention and hindsight reconstruction has not been argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645